People ex rel. Burke v Franchi (2022 NY Slip Op 07020)





People ex rel. Burke v Franchi


2022 NY Slip Op 07020


Decided on December 9, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
JOSEPH J. MALTESE
LINDA CHRISTOPHER
LARA J. GENOVESI, JJ.


2022-09608	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Kyleen Burke, on behalf of Jose Fuentes Santos, petitioner,
vMichael Franchi, etc., respondent.


Laurette D. Mulry, Riverhead, NY (Kyleen Burke pro se of counsel), for petitioner.
Raymond A. Tierney, District Attorney, Riverhead, NY (Kim Marie Carson and Meaghan Powers of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release Jose Fuentes Santos upon his own recognizance or, in the alternative, to set reasonable bail upon Suffolk County Indictment No. 72206/2022.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail upon Suffolk County Indictment No. 72206/2022 is set in the sum of $100,000 posted in the form of an insurance company bail bond, the sum of $200,000 posted in the form of a partially secured surety bond, with the requirement of 10% down, or the sum of $20,000 deposited as a cash bail alternative, on condition that, in addition to posting a partially secured surety bond or depositing the cash alternative set forth above, Jose Fuentes Santos shall (1) wear an electronic monitoring bracelet, with monitoring services to be provided by a qualified entity pursuant to CPL 510.40(4)(c), and any violations of the conditions set forth herein relating to the electronic monitoring shall be reported by the electronic monitoring service provider to the Office of the District Attorney of Suffolk County, and further proceedings pursuant to CPL 510.40(4)(d), if any, shall be conducted by the County Court, Suffolk County; (2) remain confined to his residence, except for visits to his place of worship, his attorney, his doctors, or court, and must travel directly from his residence to his place of worship, his attorney, his doctors, or court, and directly back to his residence, when conducting those visits; (3) surrender all passports, if any, he may have to the Office of the District Attorney of Suffolk County, or, if he does not possess a passport, he shall provide to the Office of the District Attorney of Suffolk County an affidavit, in a form approved by the Office of the District Attorney of Suffolk County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and (4) provide to the Office of the District Attorney of Suffolk County an affidavit, in a form approved by the Office of the District Attorney of Suffolk County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Jose Fuentes Santos has given an insurance company bail bond in the sum of $100,000, or has given a partially secured surety bond in the sum of $200,000, with the requirement of 10% down or has deposited the sum of $20,000 as a cash bail alternative and (1) has arranged for electronic monitoring with a qualified entity pursuant to CPL 510.40(4)(c); (2) has surrendered all passports, if any, he may have to the Office of the District Attorney of Suffolk County, or, if he does [*2]not possess a passport, has provided to the Office of the District Attorney of Suffolk County an affidavit, in a form approved by the Office of the District Attorney of Suffolk County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and (3) has provided to the Office of the District Attorney of Suffolk County an affidavit, in a form approved by the Office of the District Attorney of Suffolk County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Jose Fuentes Santos is incarcerated, or his or her agent, is directed to immediately release Jose Fuentes Santos from incarceration.
DUFFY, J.P., MALTESE, CHRISTOPHER and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court